UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7317


LLOYD T. LEWIS,

                    Plaintiff - Appellant,

             v.

STEPHANIE BRATHWAITE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00528-LCB-LPA)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd T. Lewis, Appellant Pro Se. John Walton Minier, YATES, MCLAMB & WEYHER,
LLP, Raleigh, North Carolina; Gary Adam Moyers, BATTEN LEE, PLLC, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lloyd T. Lewis seeks to appeal the district court’s order dismissing all of Lewis’

claims against one Defendant and dismissing some claims against the remaining

Defendant, but allowing Lewis’ deliberate indifference claim against the remaining

Defendant to proceed. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Lewis seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction and deny

Lewis’ motion for a protective order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            DISMISSED




                                           2